Citation Nr: 9905740
Decision Date: 02/16/99	Archive Date: 06/24/99

DOCKET NO. 94-12 837               DATE FEB 16, 1999

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Wichita, Kansas

THE ISSUE

Entitlement to an increased rating for residuals of a herniated
nucleus pulposus of C5-6 with right radiculopathy and chest pain,
currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: AMVETS

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1981 to
August 1984 and from February 1986 to December 1992. 'This matter
comes to the Board of Veterans' Appeals (Board) on appeal from a
June 1993 rating decision of the Department of Veterans Affairs
(VA) Medical and Regional Office Center (M & ROC) in Wichita,
Kansas. In December 1996, the Board remanded the veteran's claim
for further evidentiary development.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's claim has been obtained by the M & ROC.

2. The current manifestations of the veteran's residuals of a
herniated nucleus pulposus of C5-6 include complaints of pain and
limitation of activities due to pain, with objective findings of
severe limitation of motion.

CONCLUSION OF LAW

A disability evaluation of 30 percent for residuals of a herniated
nucleus pulposus of C5-6 with right radiculopathy and chest pain is
for assignment. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.1,
4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5290, 5293 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a disability and
subsequently appeals the M & ROC's initial assignment of a rating
for that disability, the claim continues to be well grounded as
long as the rating schedule provides for a higher

rating and the claim remains open. Shipwash v. Brown, 8 Vet. App.
218, 224 (1995). Upon review of the entire record, the Board
concludes that all relevant facts have been developed. and that no
further duty to assist the veteran is required.

In accordance with 38 C.F.R. 4.1, 4.2, 4.41 (1998) and Schafrath v.
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the
veteran's service medical records and all other evidence of record
pertaining to the history of his service-connected residuals of a
herniated nucleus pulposus (HNP) of C5-6 with right radiculopathy,
and has found nothing in the historical record that would lead to
a conclusion that the current evidence of record is inadequate for
rating purposes. In addition, it is the judgment of the Board that
this case presents no evidentiary considerations that would warrant
an exposition of the remote clinical histories and findings
pertaining to the disability at issue.

Factual Background

Service connection for residuals of a HNP at C5-6 with right
radiculopathy was granted in a June 1993 rating decision that
assigned a 10 percent evaluation to the veteran's cervical
disability. In reaching its determination, the M & ROC considered
the veteran's service medical records that showed a HNP at C5-6
with right radiculopathy diagnosed on a November 1992 magnetic
resonance image (MRI). When examined in December 1992, the veteran
had mild to moderate radicular pain, complained of a stiff neck@
and had declined surgical treatment. The M & ROC also considered
the findings of a February 1993 VA examination that showed palpable
tenderness of the lower right thoracic and upper right lumbar
paraspinous muscles and no limitation of motion. There was
diminished muscle strength in the right upper extremity secondary
to pain in the veteran's neck. There was diminished sensation to
light touch over the fifth right digit. Diagnoses included history
of ruptured cervical disc, unknown level. Cervical spine x-rays
showed straightening of the physiological lordosis of the cervical
spine suggestive for muscle spasm and degenerative osteoarthritic
changes in the midsegments.

According to a March 1994 letter to the veteran, which refers to
medical records and an evaluation by a contract physician, the
United States Postal Service found him medically unsuitable for the
position of mail handler. The veteran's medical records and medical
evaluation revealed significant findings regarding a history of
cervical ruptured disc, low back pain, stiffness of the neck with
degenerative changes, the ability to lift 50 to 70 pounds, the
ability to lift overhead, prolonged standing and the ability to
perform repetitive bending and twisting motions. Those restrictions
were considered incompatible with the strenuous activities required
for the position for which he applied. A May letter from the Postal
Service indicates that the veteran was found medically unsuitable
for the position of distribution/window clerk due to the above
noted reasons.

An April 1994 VA musculoskeletal examination report diagnosed no
muscle pathology. According to a report of a VA., peripheral nerve
examination, performed the same day, the veteran complained of
severe pain from his neck down his right arm to his little and ring
finger that occurred in cold weather. He said his fingers were
always numb and tingling and he described constant neck pain. The
veteran described severe sharp pain from his right neck, under the
right ribs, to the base of his lung that occurred three or four
times a week and took his breath away. He said the pain lasted four
to five minutes, cleared with no treatment and was not associated
with activities, food or position. The diagnosis was right cervical
radiculopathy.

An April 1994 VA radiologic report of x-rays of the veteran's neck
showed minimal degenerative joint disease and slight kyphosis.

At his April 1994 personal hearing at the M & ROC, the veteran
testified that he experienced neck pain and chest pain
approximately two to three times a week. He said he experienced
neck and shoulder pain that was extremely painful, approximately
every six months and when the weather was very cold. The veteran
described painful limitation of motion of his neck.

In a September 1994 rating action, the M & ROC effectuated a
hearing officer's recommendation and granted service connection for
chest pain as a manifestation of the HNP at C5-6 with right
radiculopathy. A 20 percent disability evaluation was assigned for
the veteran's HNP at C5-6 with right radiculopathy and chest pain.

Pursuant to the Board's December 1996 remand, the veteran underwent
VA neurological examination in December 1997. He described nearly
constant minor pain in his right neck, shoulder and posterior arm
that was worse with exposure to cold and with certain neck
movements. The veteran also developed some pain in his left neck
and shoulder over the past year and had occasional sharp pains
radiating into his right anterior chest and right flank, that
occurred for several years and occurred up to two or three times a
week. The sharp thoracic pains lasted for a few minutes and were
not necessarily associated with right neck, shoulder and arm pain.
He had minor numbness of his right fourth and fifth fingers. The
veteran said he worked in grounds maintenance.

Objective findings on examination revealed that the cervical range
of motion was full, except for mild limitation in extension. There
was no palpable cervical paraspinal spasm and tenderness was
reported to palpation over the right lower posterior cervical area.
The right upper extremity range of motion was full. There was no
muscle atrophy and upper extremity tone was normal. Strength was
normal in the left upper extremity and on the right there was some
decreased effort, particularly to proximal right upper extremity
strength testing. Upper extremity reflexes were diminished
throughout. In the VA neurologist's opinion, there was no clinical
evidence for.right cervical radiculopathy, but the veteran's
symptoms were consistent with lower right cervical radiculopathy.
Minor right ulnar neuropathy was also possible. The veteran's right
thoracic pain was of unclear origin and it was difficulty to
attribute that to cervical radiculopathy. Further, the neurologist
commented that the reported disk herniation at C5-6 did not
correlate well with the veteran's symptoms that were more
suggestive of root involvement at a lower level. Upon review of the
MRI and electromyogram (EMG) results noted below, the VA examiner
said the tests findings were essentially supportive of the
diagnosis.

Also in December 1997, the veteran underwent VA orthopedic
examination. The examiner noted that cervical spine x-rays taken in
March 1994 showed a tilt to the right side and a lateral view
showed straightening with loss of the normal lordotic curvature
report. April 1994 x-rays were the same and x-rays taken earlier in
December 1997 showed a slight tilt to the right with a lateral view
that showed straightening and loss of the ordinary lordotic
curvature. No anterior osteophytes were seen, disk spaces were good
and small osteophytes were noted in the right neural foramen at the
C5-6 level.

At the VA examiner's request, the veteran completed a pain drawing
that showed a stabbing pain along the right anterior chest down to
the upper rib cage area and an aching kind of pain across the tops
of both shoulders and at the back of the neck with some numb
feeling on the right ring and little fingers. The physician said
the drawing corresponded reasonably well with the veteran's
description of his symptoms. The veteran reported that, since late
1992, he has had pain in the posterior lateral aspect of the neck
that radiated into the upper arm and around the lateral aspect of
the neck down into the upper arm and around the shoulder with some
numbness in the fourth and fifth fingers on the right hand that
continued, intermittently, about three times a year for up to four
days at a time. He took Tylenol and Ibuprofen five or six days a
month and occasionally used a muscle relaxer. The veteran described
some degree of constant pain classified as a level 3 on a scale of
1 to 10 that occasionally reached an 8 or 9 level. He ordinarily
felt pain at the right base of the neck, down across the posterior
aspect of the right shoulder, along the right shoulder blade and
occasionally down in the right anterior chest. Since spring of 1997
he experienced intermittent left-sided neck and shoulder pain. The
veteran described mild weakness in his right arm, and it was noted
that he is right-handed. Activities such as quick turning, snapping
his neck or looking upwards bothered him and were painful. Sneezing
increased the pain.

Objective findings revealed that as the veteran sat and talked, his
head and neck were tilted a little bit to the right side. Range of
motion of the right elbow was good, forced flexion against
resistance of the right elbow caused come complaint of neck
discomfort. Range of motion of the right shoulder was good, but at
the

extremes it caused some complaint of neck discomfort. The veteran
complained of mild tenderness with deep palpation along the medial
border of the right scapular and significant tenderness at the
right base of the neck and over the brachial plexus. The veteran
also complained of tenderness over the lower half of the cervical
spine posteriorly. Range of motion of the neck was limited,
especially with right lateral tilting, right turning and extension,
all of which increased the pain. The VA orthopedist noted that the
veteran's diagnosed C5-6 herniated disk on the right side continued
to regularly bother him and limit his activities, although he
worked regularly at a job where he was careful and limited the
activities, to some degree, that caused him additional pain.
According to the examiner, there was no clinical evidence of
definite weakness and no loss of motion throughout the right upper
extremity. However, there was loss of neck motion. In the VA
examiner's opinion, during acute flare-ups of the pain problem, the
veteran's functional ability was somewhat limited due to pain. The
veteran was advised that the only satisfactory treatment would be
surgical disk removal.

Findings of a December 1997 EMG were consistent with right ulnar
neuropathy and lesion near the elbow and showed no definite
evidence of right cervical radiculopathy. The MRI report dated the
same month included an impression of focal right-sided disc
protrusion probably representing a herniated nucleus pulposus. Some
foraminal narrowing on the left at this level, and also bilaterally
at C3-4 and C4-5, was noted.

Analysis

Disability ratings are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities, found in 38
C.F.R. Part 4 (1998). The Board attempts to determine the extent to
which the veteran's service-connected disability adversely affects
his ability to function under the ordinary conditions of daily
life, and the assigned rating is based, as far as practicable, upon
the average impairment of earning capacity in civil occupations. 38
U.S.C.A. 1155; 38 C.F.R. 4.1, 4.10 (1998). Not all disabilities
will show all the findings specified in the rating criteria but
coordination of the rating with functional impairment is required.
38

C.F.R. 4.21. Where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating; otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7.

The veteran's cervical disability is rated under 38 C.F.R. 4.71a,
Diagnostic Code 5293. Where functional loss is alleged due to pain
on motion, the provisions of 3 8 C.F.R.  4.40 and 4.45 must also be
considered. DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).
Within this context, a finding of functional loss due to pain must
be supported by adequate pathology and evidenced by the visible
behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 85
(1997).

VA's Office of General Counsel issued a precedent opinion regarding
the applicability of 38 C.F.R. 4.40 and 4.45 in rating a disability
under Diagnostic Code 5293. VAOPGCPREC 36-97 (December 12, 1997).
The opinion holds that when a disability is evaluated under
Diagnostic Code 5293, the rating board must take into consideration
38 C.F.R. 4.40 and 4.45. Moreover, when a veteran has received less
than the maximum evaluation under Diagnostic Code 5293, based upon
symptomatology that includes limitation of motion, consideration
must be given to the extent of the disability under 38 C.F.R. 4.40
and 4.45, even if the current rating corresponds to the maximum
rating under another diagnostic code pertaining to limitation of
motion.

The veteran's cervical disability is currently assigned a 20
percent evaluation under Diagnostic Code 5293. According to
provisions of this code, a 20 percent evaluation is warranted for
moderate intervertebral disc syndrome involving recurring attacks.
38 C.F.R. 4.71 a, Diagnostic Code 5293. A 40 percent ,,n evaluation
is warranted for severe intervertebral disc syndrome involving
recurring attacks with intermittent relief-, and a 60 percent
evaluation is warranted for pronounced intervertebral disc syndrome
with persistent symptoms compatible with sciatic neuropathy with
characteristic pain and demonstrable muscle spasm, absent ankle
jerk, or other neurological findings appropriate to the site of the
diseased disc, with little intermittent relief. Id.

Diagnostic Code 5290 provides for a 20 percent disability
evaluation for moderate limitation of motion of the cervical spine
and a 30 percent disability evaluation for severe limitation of
motion of the cervical spine. 38 C.F.R. 4.71a, Diagnostic Code
5290.

The Board is of the opinion that the clinical data and testimony
presented in this case document an increase in the severity of the
veteran's cervical spine disability. The most recent VA
examinations have shown that the veteran had complaints of near
constant pain, ranging from moderate to severe and stiffness in the
neck with range of motion significantly limited and painful. In
December 1997, a VA neurologist said that the veteran's symptoms
were consistent with lower right cervical radiculopathy, as
confirmed by EMG and MRI results. The VA orthopedist observed that
during acute flare-ups of pain, the veteran's functional ability
was somewhat limited due to pain, as evidenced by observation of
his grimace on motion. In written statements and oral testimony,
the veteran indicated that he experienced constant neck pain and
was unable to turn his neck quickly without experiencing pain down
his back and across his shoulder. He said increased activity,
standing for a prolonged period and bouncing (as in a car on a
rough road) aggravated his neck pain. In the Board's judgment, when
the provisions of 38 C.F.R. 4.40 and 4.45 are taken into
consideration, the disability picture for the veteran's service-
connected cervical spine disorder more nearly approximates the
criteria for a 30 percent rating, based on limitation of motion of
the cervical spine under Diagnostic Code 5290. 38 U.S.C.A. 1155,
5107; 38 C.F.R. 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5290. A 30
percent evaluation is the maximum rating provided by Diagnostic
Code 5290.

To warrant a rating in excess of 30 percent under Diagnostic Code
5293, the evidence would have to reflect the presence of severe
recurring attacks of intervertebral disc syndrome, with
intermittent relief. The evidence does not, however, support a
finding of severe intervertebral disc syndrome. Although the record
does demonstrate some foraminal narrowing on the left and at C3-4
and C4- 5, and some neurological deficit referable to the cervical
area of C5-6, the evidence, including the veteran's subjective
history, does not establish severe recurring

attacks with intermittent relief. Accordingly, a rating in excess
of 30 percent is not warranted under Diagnostic Code 5293.

The Board has also considered possible entitlement to an
extraschedular evaluation under the provisions of 38 C.F.R. 3.321
(b) (1998). However, the Board has not been presented with such an
exceptional or unusual disability picture, with related factors
including frequent hospitalizations or marked interference with
employment, as to render impractical the application o@l.'the
regular schedular standards. Accordingly, the Board finds that the
RO did not err in failing to refer this claim to the Director of
the Compensation and Pension Service for an initial determination.
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

ORDER

An evaluation of 30 percent for the veteran's residuals of a
herniated nucleus pulposus of C5-6 with right radiculopathy, and
chest pain is granted, subject to the controlling regulations
applicable to the payment of monetary benefits.

JAMES W. LOEB

Acting Member, Board of Veterans' Appeals

10- 

